





PURCHASE AND SALE AGREEMENT

BETWEEN

GREAT NORTHERN ENERGY, INC.


AS SELLER

AND

RANGEFORD RESOURCES, INC.

AS PURCHASER

Executed on _______, 2012











TABLE OF CONTENTS




Page







ARTICLE 1

PURCHASE AND SALE

1

Section 1.1

Purchase and Sale

1

Section 1.2

Assets

1

Section 1.3

Excluded Assets

2

Section 1.4

Effective Date; Proration of Costs and Revenues

3

Section 1.5

Delivery and Maintenance of Records

3

ARTICLE 2

PURCHASE PRICE

3

Section 2.1

Purchase Price

4

Section 2.2

Allocation of Purchase Price

5

ARTICLE 3

PROPERTY OPERATIONS & PURCHASE OBLIGATIONS

5

Section 3.1

Operations and Management if the Assets

5

ARTICLE 4

TITLE MATTERS

6

Section 4.1

Seller's Title

6

Section 4.2

Definition of Defensible Title

6

Section 4.3

Definition of Permitted Encumbrances

6

Section 4.4

Casualty or Condemnation Loss

8

ARTICLE 5

ENVIRONMENTAL MATTERS

8

Section 5.1

NORM

8

Section 5.2

Limitations

9

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF SELLER

9

Section 6.1

Disclaimers

9

Section 6.2

Existence and Qualification

10

Section 6.3

Power

10

Section 6.4

Authorization and Enforceability

10

Section 6.5

No Conflicts

11

Section 6.6

Liability for Brokers' Fees

11

Section 6.7

Litigation

11

Section 6.8

Taxes and Assessments

11

Section 6.9

Outstanding Capital Commitments

11

Section 6.10

Compliance with Laws

12

Section 6.11

Contracts

12





-i-

 

 







TABLE OF CONTENTS

(continued)

Page







Section 6.12

Payments for Production

12

Section 6.13

Governmental Authorizations

13

Section 6.14

Consents and Preferential Purchase Rights

13

Section 6.15

Equipment

13

Section 6.16

Payout Balances

13

Section 6.17

Condemnation

13

Section 6.18

Bankruptcy

13

Section 6.19

Ownership of Certain Property

14

Section 6.20

Leases/Farmouts

14

ARTICLE 7

REPRESENTATIONS AND WARRANTIES OF PURCHASER

14

Section 7.1

Existence and Qualification

14

Section 7.2

Power

14

Section 7.3

Authorization and Enforceability

15

Section 7.4

No Conflicts

15

Section 7.5

Liability for Brokers' Fees

15

Section 7.6

Litigation

15

Section 7.7

Independent Investigation

15

Section 7.8

Limitation

16

Section 7.9

Bankruptcy.

16

Section 7.10

Consents

16

ARTICLE 8

COVENANTS OF THE PARTIES

16

Section 8.1

Access

16

Section 8.2

Government Reviews

17

Section 8.3

Notification of Breaches

17

Section 8.4

Letters-in-Lieu; Assignments

18

Section 8.5

Special Warranty of Title

18

Section 8.6

Further Assurances

18

ARTICLE 9

CONDITIONS TO COMPLETE THE TRANSACTION

18

Section 9.1

Conditions of Seller to Effective Date

18

Section 9.2

Conditions of Purchaser to Effective Date

19

ARTICLE 10

EFFECTIVE DATE PROCEDURES

20





-ii-

 

 







TABLE OF CONTENTS

(continued)

Page







Section 10.1

Time and Place to Consummate the Transaction

20

Section 10.2

Obligations of Seller at Effective Date

21

Section 10.3

Obligations of Purchaser at Effective Date

21

Section 10.4

Effective Date Payment

22

ARTICLE 11

TERMINATION

22

Section 11.1

Termination

22

Section 11.2

Effect of Termination

22

Section 11.3

Distribution of Deposit Upon Termination

23

ARTICLE 12

MISCELLANEOUS

23

Section 12.1

Counterparts

23

Section 12.2

Notice

23

Section 12.3

Sales or Use Tax Recording Fees and Similar Taxes and Fees

24

Section 12.4

Expenses

24

Section 12.5

Purchase of Bonds, Letters of Credit and Guarantees

24

Section 12.6

Governing Law and Venue/Jurisdiction/Binding Arbitration

24

Section 12.7

Captions

25

Section 12.8

Waivers

25

Section 12.9

Assignment

25

Section 12.10

Entire Agreement

25

Section 12.11

Amendment

26

Section 12.12

No Third-Party Beneficiaries

26

Section 12.13

Construction

26

Section 12.14

Limitation on Damages

26

Section 12.15

Confidentiality

26

ARTICLE 13

DEFINITIONS

27





-iii-

 

 













EXHIBITS AND SCHEDULES

Exhibit A

Leases

Exhibit A-1

Properties

Exhibit A-2

Excluded Equipment

Exhibit B

Conveyance

Exhibit C

Investor Rights Agreement

Exhibit D

Registration Rights Agreement

 

 

Schedule 1.2(d)

Contracts

Schedule

Surface Contracts

Schedule 1.3(d)

Existing Claims / Causes of Action

Schedule 1.3(g)

Leased Personal Property

Schedule 2.2

Allocated Value

 

 

 

 

 

 

Schedule 0

Litigation

Schedule 0

Taxes and Assessments

Schedule 0

Outstanding Capital Commitments

Schedule 0

Compliance With Laws

 

 

Schedule 0(b)

Other Contracts

Schedule 0

Payments For Production

Schedule 0

Governmental Authorizations

Schedule 0

Preferential Rights & Consents to Assign

 

 

 

 

Schedule 0

Leases

Schedule

Inventory / Surplus

Schedule 10.4(a)

Seller's Wiring Instructions

Schedule

Known Claims & Proceedings








-iv-

 

 













PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (the "Agreement"), is executed on
__________________, 2012, by and between Great Northern Energy, Inc., a Texas
corporation ("Seller"), and Rangeford Resources, Inc., a Nevada corporation
("Purchaser").

RECITALS:

A.

Seller desires to sell to Purchaser and Purchaser desires to purchase from
Seller the Assets, in the manner and upon the terms and conditions hereafter set
forth.

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto, intending to be legally bound
by the terms hereof, agree as follows:

ARTICLE 1

PURCHASE AND SALE

Section 1.1

Purchase and Sale.

At the Effective Date, and upon the terms and subject to the conditions of this
Agreement, Seller agrees to sell and convey to Purchaser and Purchaser agrees to
purchase, accept and pay for the Assets under the terms hereof. Capitalized
terms used herein shall have the meanings ascribed to them in this Agreement as
such terms are identified and/or defined in Article 13 hereof.

Section 1.2

Assets.

As used herein, the term "Assets" means, subject to the terms and conditions of
this Agreement, the agreed upon percentages, as per Exhibit A, from Seller, the
interest and estate, real or personal, recorded or unrecorded, movable or
immovable, tangible or intangible, in and to the following, excluding, however,
the Excluded Assets described as set forth in Section 1.3 hereafter:

(a)

Working Interests in the oil and gas leases; applicable carried interests;
farmout rights; and other properties and interests as described on Exhibit A,
subject to such limitations and other restrictions as may be set forth on
Exhibit A or in such documents (collectively, the "Leases"), the lands covered
by the Leases or the Lands pooled, unitized, communitized or consolidated
therewith (collectively the "Lands");

(b)

Working Interests, per Exhibit A, in the oil or gas wells located on the Lands,
whether producing, shut-in, not completed, or temporarily abandoned, including
the interests in the wells shown on Exhibit A-1 attached hereto (the "Wells");

(c)

Working Interests, per Exhibit A, in the Leasehold interest of Seller, the
Leases together with the Lands and Wells, being hereinafter referred to
collectively as the

















"Properties" and individually as a "Property"), and including interests of
Seller in production from any such Lease, described in Exhibit A, and all
tenements, hereditaments and appurtenances belonging to the Leases and Wells;

(d)

All Hydrocarbons, subject to the limitations in Exhibit A, produced from or
attributable to the Properties from and after the Effective Date;

(e)

Access to the original documents comprising all lease files; land files; well
files; gas processing files; division order files; abstracts; land surveys;
non-confidential logs; maps; engineering data and reports; geologic, excluding
any books, records, data, files, maps and accounting records to the extent
disclosure or transfer is restricted by third-party agreement or applicable Law
and the necessary consents to transfer are not obtained pursuant to Section 3.5
or subjected to payment of a fee or other consideration by any license agreement
or other agreement with a Person other than an Affiliate of Seller, or by
applicable Law, and for which no consent to transfer has been received or for
which Purchaser has not agreed in writing to pay the fee or other consideration,
as applicable;  and Seller's reserve studies and evaluations and engineering
studies.

Section 1.3

Excluded Assets.

Notwithstanding the foregoing, the Assets shall not include, and is hereby
expressly excepted, reserved and excluded from the purchase and sale agreed
herein (collectively, the "Excluded Assets"):

(a)

any remaining percentages of Working Interests in the Properties, Contracts,
Surface Contracts, Equipment, and Hydrocarbons not included in the Working
Interests acquired under this Agreement;

(b)

all corporate, financial, income and franchise tax and legal records of Seller
that relate to the Working Interests being conveyed generally (whether or not
relating to the Assets), and all books, records and files that relate to the
Excluded Assets and those records retained by Seller pursuant to Section 1.2(f)
and copies of any other records retained by Seller pursuant to Section 1.5;

(c)

any items expressly identified on Exhibit A-2;

(d)

all rights to any refund of Taxes or other costs or expenses borne by Seller or
Seller's predecessors in interest and title attributable to periods prior to the
Effective Date;

(e)

Seller's area-wide bonds, permits and licenses or other permits, licenses or
authorizations used in the conduct of Seller's business generally;

(f)

all trade credits, account receivables, note receivables, take-or-pay amounts
receivable, and other receivables attributable to the Assets with respect to any
period of time prior to the Effective Date; and





2










(g)

all personal property or seller-owned property (including, without limitation,
leased vehicles); and/or

(h)

all seller-created methods or intellectual property.

Section 1.4

Effective Date; Proration of Costs and Revenues.

(a)

Possession of the interests in the Assets as described on Exhibit A shall be
transferred from Seller to Purchaser at the time of achievement of delivery of
audited financial statements pursuant to SEC Rules and Regulations for the
assets being purchased, which shall be deemed the Effective Date, but no later
than January 15th, 2013 at midnight (Central Standard Time), after which the
sale expires.

(b)

After the Effective Date, sharing of revenues and Property Costs derived from
ownership of the Properties will be according to an AAPL 610 Operating Agreement
and in accordance with Council of Petroleum Accountants Society (COPAS)
standards following closing of this ale and transfer of assets. "Property Costs"
means all costs attributable to the ownership and operation of the Assets
(including without limitation costs of insurance and ad valorem, property,
severance, production and similar Taxes based upon or measured by the ownership
or operation of the Assets or the production of Hydrocarbons therefrom) and,
capital expenditures incurred in the ownership and operation of the Assets in
the ordinary course of business and, where applicable, in accordance with the
relevant operating agreement, and overhead costs charged to the Assets under the
relevant operating agreement.

Section 1.5

Delivery and Maintenance of Records.

(a)

Seller, at Purchaser's cost, shall use reasonable efforts to deliver copies of
original Records (FOB Seller's office) to Purchaser by December 1, 2012, limited
to all records of properties obtained by Seller under the original purchase.

(b)

Seller, as long as Seller continues as the Operator will (i) retain the Records,
(ii) provide Purchaser, its Affiliates and its Affiliates' employees, and its
and their officers, employees and representatives with access to the Records
during normal business hours for review and copying at Purchaser's expense.

ARTICLE 2

PURCHASE PRICE

Section 2.1

Purchase Price.

(a)

$3,900,000 shall be the cash portion of the Purchase Price for the Assets listed
on Exhibit A, and is broken down as follows:

1)

Purchaser has tendered a deposit, in the amount of $100,000, as of November 5,
2012, which shall serve as partial consideration only for execution





3










of this Agreement, and serve as a non-refundable deposit, against the purchase
price hereunder.

2)

On December 1, 2012, the Purchaser shall pay Seller $1,100,000 in the form of a
note, with cash due under the terms of the note paid as agreed, issue of a note
will not be considered payment under the terms of this agreement.  See Section
2.1(a) 4) hereinbelow.

3)

On December 1, 2012, the Purchaser shall pay Seller $2,700,000 in the form of a
note, with cash due under the terms of the note paid as agreed, issue of a note
will not be considered payment under the terms of this agreement.  See Section
2.1(a) 5) hereinbelow.

4)

The Purchaser shall issue Seller $1,100,000 in the form of a Promissory Note
bearing interest at 8% per annum due and payable in full twelve months from date
of Note whichever is earlier, with four equal quarterly payments Due December 1,
2012, March 1, 2013, June 1, 2013, and September 1, 2013 secured by the assets
being purchased hereunder, and, in the event that Closing does not occur
hereunder, the Note shall remain due and payable under its terms. The Promissory
Note and Pledge and Security Agreement shall be in reasonable and customary form
and terms satisfactory to Seller.

5)

The Purchaser shall issue Seller $2,700,000 in the form of a Promissory Note due
June 30, 2012 with a payment of $1,200,000 due by December 1, 2012, secured by
the assets being purchased hereunder, and the Promissory Note and Pledge and
Security Agreement shall be in reasonable customary form and terms satisfactory
to Seller

(b)

A portion of the Purchase Price consideration is stock of the Purchaser to be
issued on the Effective Date to benefit of Seller, and on the Effective Date,
Purchaser shall issue 6,500,000 common shares of fully paid and non assessable
shares to Seller. Purchaser shall execute at Effective Date, the Investor Rights
agreement attached as Exhibit C.

(c)

Purchaser also agrees to reserve 3,500,000 additional shares of common stock of
Purchaser to be used by Seller for the acquisition of additional Working
Interests in the subject properties described in Exhibit A at Seller’s sole
discretion.

(d)

Purchaser also agrees to reserve 3,500,000 additional shares of common stock of
Purchaser to be used by Seller, for the acquisition of additional Working
Interests in the subject properties described in Exhibit A. Upon duly executed
Purchase Agreements for such interests, being delivered, the Board shall
authorize the issuance of such shares to the Seller’s designated party. Any
balance of the 3,500,000 shares that have not been used for such additional
Working Interests acquisition shall be deemed  .    The remainder of the
3,5000,000 shares not consumed in the rollup of Working Interests for the
Rangeford / Purchaser interests ( and not to exceed a total of 3,500,000
aggregate total shares)  will be given to Seller on or before April 1st, 2013,
at no additional costs,





4










for every  1,000,000 barrels of oil in place over 150,000,000 in the original
property granted herein , at the rate of 15,000 shares per 1,000,000 barrels
over 150,000,000 BOE in place.  The oil in place shall be based upon the final
reserve report of oil in place or the equivalent Core Labs report or data and /
or Schlumberger data which will support an oil in place calculation on
volumetric calculated basis using industry standards for such volumetric
calculations.    

1)

All Seller and Working Interest Acquisition Shares, when issued, shall hold full
voting rights upon issue date, as well as piggy back registration rights, and
certain other rights, terms, and conditions applicable to such stock as stated
in a mutually agreed Investor Rights the and Registration Rights Agreement to be
executed prior to or simultaneously with the Effective Date.

Section 2.2

Allocation of Purchase Price.

Concurrent with the execution of this Agreement, Purchaser and Seller will agree
upon an allocation of the unadjusted Purchase Price among each of the Assets, in
compliance with the principles of Section 1060 of the Internal Revenue Code of
1986, as amended (the "Code"), and the Treasury regulations thereunder. Such
allocation of value shall be attached to this Agreement as Schedule 2.2. The
"Allocated Value" for any Asset equals the portion of the unadjusted Purchase
Price allocated to such Asset on Schedule 2.2. After Seller and Purchaser have
agreed on the Allocated Values for the Assets, Seller will be deemed to have
accepted such Allocated Values for purposes of this Agreement and the
transactions contemplated hereby, but otherwise make no representation or
warranty as to the accuracy of such values. Seller and Purchaser agree (i) that
the Allocated Values shall be used by Seller and Purchaser as the basis for
reporting asset values and other items for purposes of all federal, state, and
local Tax Returns, including without limitation Internal Revenue Service Form
8594 and (ii) that neither they nor their Affiliates will take positions
inconsistent with the Allocated Values in notices to government authorities, in
audit or other proceedings with respect to Taxes, in notices to preferential
purchaser right holders, or in other documents or notices relating to the
transactions contemplated by this Agreement. Purchaser and Seller further agree
that, on or before the Effective Date, they will mutually agree as to the
further allocation of the Allocated Values included in Schedule 2.2 as to the
relative portion of those values attributable to leasehold costs and depreciable
equipment.

ARTICLE 3

PROPERTY OPERATIONS & PURCHASER OBLIGATIONS

Section 3.1

Operations and Management of the Assets.

(a)

Seller shall be the irrevocable operator and manager, under the AAPL Operating
Agreement, of all assets on Exhibit A for a minimum of three years. During this
period, Seller cannot be removed as the listed, bonded and registered operator
of any of the assets for any reason whatsoever, except Bankruptcy or abandonment

(b)

On December 1, 2012, Purchaser shall have capitalized Rangeford Resources, Inc.,
with the sum of $1,400,000, which shall be designated and reserved for





5










the Seller's operational funding and the purchased Working Interests allocable
improvement funding, which funds will be released and payable to Seller on a
monthly basis, at a rate of $250,000 per month, subject to the accounting
procedures and requirements of the AAPL Operating Agreement and COPAS. The first
release of monthly operational and improvements funds shall occur on the first
day of the month following the month of the Effective Date. This money is
separate and distinct from the Purchase Price, and serves as a commitment to
enhance the assets and support Seller's operations. Failure to adhere to this
paragraph may be a material breach by Purchaser, and the provisions of the
Operating Agreement as to remedies shall govern.

ARTICLE 4

TITLE MATTERS

Section 4.1

Seller's Title.

(a)

The provisions of this Article 4 and the covenant set forth in Section 8.5
provide Purchaser's exclusive remedy with respect to title to the Assets.

(b)

The conveyance to be delivered by Seller to Purchaser shall be substantially in
the form of Exhibit B hereto (the "Conveyance").

(c)

Seller warrants marketable and/or defensible title to Purchaser, by, through and
under Sellers.

Section 4.2

Definition of Defensible Title.

As used in this Agreement, the term "Defensible Title" means that title of
Seller which, subject to Permitted Encumbrances:

(a)

Entitles Seller to receive a share of the oil, gas and other associated minerals
produced, saved and marketed from any Unit or Well (after satisfaction of all
royalties, overriding royalties, nonparticipating royalties, net profits
interests or other similar burdens on or measured by production of oil and gas)
(a "Net Revenue Interest"), of not less than the "Net Revenue Interest" share
shown in Exhibit A-1 for such Unit or Well; and

(b)

Is free and clear of liens and encumbrances.

Section 4.3

"'Definition of Permitted Encumbrances.

As used herein, the term "Permitted Encumbrances" means any or all of the
following:

(a)

Royalties, nonparticipating royalty interests, net profits interests and any
overriding royalties, reversionary interests and other burdens to the extent
that they do not, individually or in the aggregate, reduce Seller's Net Revenue
Interest below that shown in Exhibit A-1 on any specific Unit, Well or Farmout
Agreement;





6










(b)

All leases, unit agreements, pooling agreements, operating agreements,
production sales contracts, division orders and other contracts, agreements and
instruments applicable to the Assets, to the extent that they do not,
individually or in the aggregate: (i) reduce Seller's Net Revenue Interest below
that shown in Exhibit A-1 and (ii) materially detract from the value of or
materially interfere with the use or ownership of the Assets;

(c)

Preferential rights or Seller to purchase the Assets limited to those shown on
Schedule 3.3(c) attached hereto;

(d)

Liens for current Taxes or assessments not yet delinquent or, if delinquent,
being contested in good faith by appropriate actions, such contested actions
being reflected in Schedule 4.3(e);

(e)

Materialman's, mechanic's, repairman's, employee's, contractor's, operator's and
other similar lien rights for liens, not yet recorded, or charges arising in the
ordinary course of business for amounts not yet delinquent (including any
amounts being withheld as provided by law), or if delinquent, being contested in
good faith by appropriate actions, such contested actions being reflected in
Schedule 4.3(f). A recorded lien shall not be a "Permitted Encumbrance";

(f)

All rights to consent, required notices to, filings with, or other actions by
Governmental Bodies in connection with the sale or conveyance of the Assets if
they are not required prior to the sale or conveyance or are of a type
customarily obtained after Effective Date;

(g)

Rights of reassignment arising upon final intention to abandon or release all or
any part of the Assets;

(h)

Easements, rights-of-way, servitudes, permits, surface leases and other rights
in respect of surface operations to the extent that they do not, individually or
in the aggregate: (i) reduce Seller's Net Revenue Interest below that shown in
Exhibit A-1 or increase Seller's working interest above that shown in Exhibit
A-1 without a corresponding increase in Net Revenue Interest and (ii) materially
detract from the value of or materially interfere with the use or ownership of
the Assets;

(i)

Calls on production under existing Contracts;

(j)

All rights reserved to or vested in any Governmental Body to control or regulate
any of the Assets in any manner and all obligations and duties under all
applicable laws, rules and orders of any such Governmental Body or under any
franchise, grant, license or permit issued by any such Governmental Body;

(k)

Any encumbrance on or affecting the Assets which is expressly assumed, bonded or
paid by Purchaser at or prior to Effective Date or which is discharged by Seller
at or prior to Effective Date;

(l)

Any matters shown on Exhibit A-1; and





7










(m)

Other liens, charges, encumbrances, defects or irregularities which do not
materially impair the title of any Properties, Leases, Units, Wells, wellbores
or Farmout Agreements, or materially interfere with the use or ownership of the
Assets subject thereto or affected thereby (as currently used or owned), which
would be accepted by a reasonably prudent purchaser engaged in the business of
owning and operating oil and gas properties, and which do not reduce Seller's
Net Revenue Interest below that shown in Exhibit A-1.

Section 4.4

Casualty or Condemnation Loss.

(a)

If, after the date of this Agreement but prior to the Effective Date, any
portion of the Assets is destroyed by fire or other casualty or is taken in
condemnation or under right of eminent domain, and the loss as a result of such
individual casualty or taking exceeds Fifty Thousand and No/100 Dollars
($50,000.00), Seller shall cause the Assets affected by any casualty or taking
to be repaired or restored prior to Effective Date to at least its condition
prior to such casualty, at Seller's sole cost, as promptly as reasonably
practicable (which work may extend after the Effective Date). Seller shall
retain all rights to insurance and other claims against third parties with
respect to the casualty or taking except to the extent the parties otherwise
agree in writing.

ARTICLE 5

ENVIRONMENTAL MATTERS

Section 5.1

NORM.

Purchaser acknowledges the following:

(a)

The Assets have been used for exploration, development, and production of oil
and gas and that there may be petroleum, produced water, wastes, or other
materials located on or under the Properties or associated with the Assets.

(b)

Equipment and sites included in the Assets may contain asbestos, hazardous
substances, or NORM.

(c)

NORM may affix or attach itself to the inside of wells, materials, and equipment
as scale, or in other forms.

(d)

The wells, materials, and equipment located on the Properties or included in the
Assets may contain NORM and other wastes or hazardous substances.

(e)

NORM containing material and other wastes or hazardous substances may have come
in contact with the soil.

(f)

Special procedures may be required for the remediation, removal, transportation,
or disposal of soil, wastes, asbestos, hazardous substances, and NORM from the
Assets.





8










Section 5.2

Limitations.

Purchaser acknowledges that Seller has not made and will not make any
representation or warranty regarding any matter or circumstance relating to
Environmental Laws, the release of materials into the environment or protection
of the environment or health, and that nothing in Article 6 or otherwise shall
be construed as such a representation or warranty.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF SELLER

Section 6.1

Disclaimers.

(a)

Except as and to the extent expressly set forth in Articles 4, 6 and 7 of this
Agreement or Schedules hereto or in the certificate of Seller to be delivered
pursuant to Section 10.2(d) or in the Conveyance instruments to be delivered by
Seller to Purchaser hereunder, with respect to the Assets and the transactions
contemplated hereby (i) SELLER MAKES NO COVENANTS, REPRESENTATIONS OR
WARRANTIES, STATUTORY, EXPRESS OR IMPLIED, AND (ii) SELLER EXPRESSLY DISCLAIMS
ALL LIABILITY AND RESPONSIBILITY FOR ANY COVENANT, REPRESENTATION, WARRANTY,
STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING) TO
PURCHASER OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR
REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, ANY OPINION, INFORMATION,
PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO PURCHASER BY ANY OFFICER,
DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF SELLER OR
ANY OF ITS AFFILIATES).

(b)

SELLER EXPRESSLY DISCLAIMS ANY COVENANT, REPRESENTATION OR WARRANTY, STATUTORY,
EXPRESS OR IMPLIED, AS TO (i) TITLE TO ANY OF THE ASSETS, (ii) THE CONTENTS,
CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, OR ANY REPORT OF ANY
PETROLEUM ENGINEERING CONSULTANT, OR ANY GEOLOGICAL OR SEISMIC DATA OR
INTERPRETATION, RELATING TO THE ASSETS, (iii) THE QUANTITY, QUALITY OR
RECOVERABILITY OF PETROLEUM SUBSTANCES IN OR FROM THE ASSETS, (iv) ANY ESTIMATES
OF THE VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, (v) THE
PRODUCTION OF PETROLEUM SUBSTANCES FROM THE ASSETS, (vi) ANY ESTIMATES OF
OPERATING COSTS AND CAPITAL REQUIREMENTS FOR ANY WELL, OPERATION, OR PROJECT,
(vii) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR
MARKETABILITY OF THE ASSETS, (viii) THE CONTENT, CHARACTER OR NATURE OF ANY
DESCRIPTIVE MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS PREPARED BY
THIRD PARTIES, (ix) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE
AVAILABLE OR COMMUNICATED TO PURCHASER OR ITS AFFILIATES, OR ITS OR THEIR





9










EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR
PRESENTATION RELATING THERETO, AND FURTHER DISCLAIMS ANY COVENANT,
REPRESENTATION OR WARRANTY, STATUTORY, EXPRESS OR IMPLIED, OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS
OF ANY EQUIPMENT IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO
THAT PURCHASER SHALL BE DEEMED TO BE OBTAINING THE ASSETS, INCLUDING THE
EQUIPMENT AND PIPELINES, IN ITS PRESENT STATUS, CONDITION AND STATE OF REPAIR,
"AS IS" AND "WHERE IS" WITH ALL FAULTS AND THAT PURCHASER HAS MADE OR CAUSED TO
BE MADE SUCH INSPECTIONS AS PURCHASER DEEMS APPROPRIATE, OR (ix) ANY IMPLIED OR
EXPRESS WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT.

(c)

Any representation "to the knowledge of Seller" or "to Seller's knowledge" is
limited to matters within the actual knowledge of Seller or its officers.
"Actual knowledge" for purposes of this Agreement means information actually
personally known.

(d)

Inclusion of a matter on a Schedule to a representation or warranty which
addresses matters having a Material Adverse Effect shall not be deemed an
indication that such matter does, or may, have a Material Adverse Effect.
Matters may be disclosed on a Schedule to this Agreement for purposes of
information only.

(e)

Subject to the foregoing provisions of this Section 6.1, and the other terms and
conditions of this Agreement, Seller represents and warrants to Purchaser the
matters set out in Sections 6.2 through 6.20.

Section 6.2

Existence and Qualification.

Seller is a corporation duly organized, validly existing and in good standing
under the laws of the State of Texas and is duly qualified to do business as a
foreign limited liability company where the Assets are located, except where the
failure to so qualify would not have a Material Adverse Effect.

Section 6.3

Power.

Seller has the requisite power to enter into and perform this Agreement and
consummate the transactions contemplated by this Agreement.

Section 6.4

Authorization and Enforceability.

The execution, delivery and performance of this Agreement, and the performance
of the transactions contemplated hereby, have been duly and validly authorized
by all necessary action on the part of Seller and its security holders. This
Agreement has been duly executed and delivered by Seller (and all documents
required hereunder to be executed and delivered by Seller at Effective Date will
be duly executed and delivered by Seller) and this Agreement constitutes,





10










and at the Effective Date such documents will constitute, the valid and binding
obligations of Seller, enforceable in accordance with their terms except as such
enforceability may be limited by applicable bankruptcy or other similar laws
affecting the rights and remedies of creditors generally as well as to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Section 6.5

No Conflicts.

The execution, delivery and performance of this Agreement by Seller, and the
transactions contemplated by this Agreement will not (i) violate any provision
of the corporate agreement of Seller, (ii) result in default (with due notice or
lapse of time or both) or the creation of any lien or encumbrance or give rise
to any right of termination, cancellation or acceleration under any of the
terms, conditions or provisions of any agreement to which Seller is a party or
which affect the Assets, (iii) violate any judgment, order, ruling, or decree
applicable to Seller as a party in interest, (iv) violate any Laws applicable to
Seller or any of the Assets (except for rights to consent by, required notices
to, and filings with or other actions by Governmental Bodies where the same are
not required prior to the assignment of oil and gas interests), or (v) require
any filing with, notification of or consent, approval or authorization of any
Governmental Body, except any matters described in clauses (ii), (iii), (iv) or
(v) above which would not have a Material Adverse Effect, and except for the
matters or consents referenced in Schedule 6.15.

Section 6.6

Liability for Brokers' Fees.

Purchaser shall assume any responsibility, liability or expense, for brokerage
fees, finder's fees, agent's commissions or other similar forms of compensation
in connection with this Agreement or any agreement or transaction contemplated
hereby.

Section 6.7

Litigation.

No written claim, written demand, written filing or investigation, proceeding,
action, suit, or other legal proceeding of any kind or nature by or before any
Governmental Body or arbitrator (including any take-or-pay claims) has been
received by Seller or, to Seller's knowledge, is threatened or pending with
respect to the Assets.

Section 6.8

Taxes and Assessments.

With respect to all Taxes related to the Assets, Seller warrants and represents
(a) all required reports, returns, statements (including estimated reports,
returns or statements), and other similar filings (the "Tax Returns") relating
to the Assets required to be filed on or before the Effective Date by Seller
with respect to any Taxes have been or will be timely filed with the appropriate
Governmental Body in all jurisdictions in which such Tax Returns are required to
be filed; and (b) such Tax Returns are true and correct in all material
respects, and all Taxes reported on such Tax Returns have been paid.

With respect to all Taxes related to the Assets, except as set forth on Schedule
0, Seller further warrants and represents (a) there are not currently in effect
any extension or waiver of any statute of limitations of any jurisdiction
regarding the assessment or collection of any Tax; (b) there are no
administrative proceedings or lawsuits pending against the Assets or Seller by





11










any taxing authority; and (c) there are no Tax liens on any of the Assets except
for liens for Taxes not yet due.

Section 6.9

Outstanding Capital Commitments.

As of the date of this Agreement, there is no single outstanding authority for
expenditure which is binding on the Assets the value of which Seller reasonably
anticipates exceeds Fifty Thousand and No/00 Dollars ($50,000.00), to the
Seller's interests participating in the operation covered by such authority for
expenditure, other than those shown on Schedule 0 hereto.

Section 6.10

Compliance with Laws.

To the knowledge of Seller, the Seller Operated Assets are, and Seller's
operation of the Seller Operated Assets has been and currently is and the other
Assets are and the operation of the other Assets has been and currently is, in
substantial compliance with the provisions and requirements of all Laws of all
Governmental Bodies having jurisdiction with respect to the Assets, or the
ownership, operation, development, maintenance, or use of any thereof.

Section 6.11

Contracts.

Seller has paid its share of all costs (including without limitation Property
Costs) payable by it under the Leases and Contracts, except those being
contested in good faith and identified on Schedule 0(a). Seller is not and, to
Seller's knowledge, no other party is, in default under any Contract except as
disclosed on Schedule 0(a) and except such defaults as would not, individually
or the aggregate, have a Material Adverse Effect. Schedule 6.11 sets forth all
of the following Contracts included in the Assets or to which any of the Assets
will be bound as of the Effective Date: (i) any agreement or contract for the
sale, exchange, or other disposition of Hydrocarbons produced from or
attributable to Seller's interest in the Assets that is not cancelable without
penalty or other material payment on not more than thirty (30) days prior
written notice; (ii) agreement of or binding upon Seller to sell, lease,
farmout, or otherwise dispose of any interest in any of the Assets after the
Effective Date, other than conventional rights of reassignment arising in
connection with Seller's surrender or release of any of the Assets; (iii) any
tax partnership agreement of or binding upon Seller affecting any of the Assets
(iv) any agreement which can reasonably be expected to generate gross revenue
per year for the owner of the Assets in excess of Fifty Thousand and No/00
Dollars ($50,000.00); and (v) any agreement which can reasonably be expected to
require expenditures per year chargeable to the owner of the Assets in excess of
Fifty Thousand and No/00 Dollars ($50,000.00).

Section 6.12

Payments for Production.

Except as set forth on Schedule 6.12, Seller is not obligated under any contract
or agreement containing a take-or-pay, advance payment, prepayment, or similar
provision, or under any gathering, transmission, or any other contract or
agreement with respect to any of the Assets to sell, gather, deliver, process,
or transport any gas without then or thereafter receiving full payment
therefore.





12










Section 6.13

Governmental Authorizations.

Except as disclosed on Schedule 6.13, to the knowledge of Seller, Seller has
obtained and is maintaining all federal, state and local governmental licenses,
permits, franchises, orders, exemptions, variances, waivers, authorizations,
certificates, consents, rights, privileges and applications therefore (the
"Governmental Authorizations") that are presently necessary or required for the
operation of the Seller Operated Assets as currently operated (including, but
not limited to, those required under Environmental Laws), the loss of which
would have a Material Adverse Effect. Except as disclosed in or Schedule 6.13
and except as would not have a Material Adverse Effect, (i) Seller has operated
the Seller Operated Assets in accordance with the conditions and provisions of
such Governmental Authorizations, and (ii) no notices of violation have been
received by Seller, and no proceedings are pending or, to Seller's knowledge,
threatened in writing that might result in any modification, revocation,
termination or suspension of any such Governmental Authorizations or which would
require any corrective or remediation action by Seller.

Section 6.14

Consents and Preferential Purchase Rights.

None of the Assets, or any portion thereof, is subject to any (i) preferential
rights to purchase, (ii) or restrictions on assignment or required third-party
consents to assignment that if not obtained would result in a termination of
Seller's title to such Asset or (iii) to the best of Seller's knowledge, other
third-party consents to assignment, which may be applicable to the transactions
contemplated by this Agreement, except for (x) governmental consents and
approvals of assignments that are customarily obtained after Effective Date, and
(y) preferential rights, consents and restrictions as are set forth on Schedule
6.14.

Section 6.15

Equipment.

The Equipment has been maintained in an adequate manner for the normal operation
of the Assets consistent with current practices.

Section 6.16

Payout Balances.

Schedule 6.16 contains a complete and accurate list of the status of any
"payout" balance, as of the Effective Date, for the Wells subject to a reversion
or other adjustment at some level of cost recovery or payout (or passage of time
or other event other than termination of a Lease by its terms).

Section 6.17

Condemnation.

To Seller's knowledge, there is no actual or threatened taking (whether
permanent, temporary, whole or partial) of any part of the Properties by reason
of condemnation or the threat of condemnation.

Section 6.18

Bankruptcy.

There are no bankruptcy, reorganization, or similar arrangement proceedings
pending, being contemplated by or, to Seller's knowledge, threatened against
Seller or any Affiliate.





13










Section 6.19

Ownership of Certain Property.

Seller owns all tangible assets purported to be included in the Assets, free and
clear of all liens and encumbrances.

Section 6.20

Leases/Farmouts.

With respect to Leases or Farmouts:

(a)

the Leases or Farmouts have been maintained by Seller according to their terms,
in compliance with all material agreements contained therein or to which the
Leases are subject;

(b)

to the knowledge of Seller, no other party to any Lease is in breach or default
with respect to any of its material obligations thereunder; and

(c)

there are no provisions in the Leases or under any Contract or Law applicable to
the Leases that increase the royalty share of the lessor thereunder.

Except as set forth in Schedule 6.20, (a) there are no Leases that are subject
to a fixed term of duration, and (b) there are no unfulfilled drilling
obligations affecting the Leases, other than (i) obligations implied in Law and
(ii) provisions requiring optional drilling as a condition of maintaining or
earning all or a portion of the Lease.

ARTICLE 7

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller the following:

Section 7.1

Existence and Qualification.

Purchaser is a Nevada corporation organized, validly existing and in good
standing under the laws of the state of Nevada, and shall be authorized to do
business in the State of Texas; as of Effective Date hereunder and Purchaser is
duly qualified to do business as a corporation in every jurisdiction in which it
is required to qualify in order to conduct its business except where the failure
to so qualify would not have a material adverse effect on Purchaser or its
properties; and Purchaser is or will be duly qualified to do business as a
corporation in the respective jurisdictions where the Assets to be transferred
to it are located.

Section 7.2

Power.

Purchaser has the requisite power to enter into and perform this Agreement and
consummate the transactions contemplated by this Agreement.





14










Section 7.3

Authorization and Enforceability.

The execution, delivery and performance of this Agreement, and the performance
of the transaction contemplated hereby, have been duly and validly authorized by
all necessary action on the part of Purchaser. This Agreement has been duly
executed and delivered by Purchaser (and all documents required hereunder to be
executed and delivered by Purchaser at Effective Date will be duly executed and
delivered by Purchaser) and this Agreement constitutes, and at the Effective
Date such documents will constitute, the valid and binding obligations of
Purchaser, enforceable in accordance with their terms except as such
enforceability may be limited by applicable bankruptcy or other similar laws
affecting the rights and remedies of creditors generally as well as to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Section 7.4

No Conflicts.

The execution, delivery and performance of this Agreement by Purchaser, and the
transactions contemplated by this Agreement will not (i) violate any provision
of limited partnership agreement or other constituent documents of Purchaser,
(ii) result in a material default (with due notice or lapse of time or both) or
the creation of any lien or encumbrance or give rise to any right of
termination, cancellation or acceleration under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, license or agreement to which
Purchaser is a party, (iii) violate any judgment, order, ruling, or regulation
applicable to Purchaser as a party in interest, or (iv) violate any law, rule or
decree applicable to Purchaser or any of its assets, or (v) require any filing
with, notification of or consent, approval or authorization of any Governmental
Body or authority, except any matters described in clauses (ii), (iii), (iv) or
(v) above which would not have a material adverse affect on Purchaser.

Section 7.5

Liability for Brokers' Fees.

Seller shall not directly or indirectly have any responsibility, liability or
expense, as a result of undertakings or agreements of Purchaser, for brokerage
fees, finder's fees, agent's commissions or other similar forms of compensation
in connection with this Agreement or any agreement or transaction contemplated
hereby.

Section 7.6

Litigation.

As of the date of the execution of this Agreement, there are no actions, suits
or proceedings pending, or to Purchaser's knowledge, threatened in writing
before any Governmental Body against Purchaser or any subsidiary of Purchaser
which are reasonably likely to impair materially Purchaser's ability to perform
its obligations under this Agreement.

Section 7.7

Independent Investigation.

Purchaser is (or its advisors are) experienced and knowledgeable in the oil and
gas business and aware of the risks of that business. Purchaser acknowledges and
affirms as of the Effective Date that (i) it has completed its independent
investigation, verification, analysis and evaluation of the Assets, and (ii) it
has made all such reviews and inspections of the Assets as it has deemed
necessary or appropriate.





15










Section 7.8

Limitation.

PURCHASER ACKNOWLEDGES THAT EXCEPT TO THE EXTENT CONTAINED IN AN EXPRESS
REPRESENTATION, WARRANTY OR COVENANT IN ARTICLES 4, 6 AND 7 OF THIS AGREEMENT,
THE CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO EFFECTIVE DATE PROCEDURES
SECTION 10.2(d) OR THE CONVEYANCE, SELLER HAS MADE NO COVENANTS, REPRESENTATIONS
OR WARRANTIES, WHETHER ORAL OR WRITTEN, AND SELLER DISCLAIMS ALL COVENANTS,
REPRESENTATIONS AND WARRANTIES, STATUTORY, EXPRESS OR IMPLIED, AS TO THE
ACCURACY OR COMPLETENESS OF INFORMATION OBTAINED BY PURCHASER UNDER THIS
SECTION, OR AS TO SELLER'S TITLE TO THE ASSETS, AND IN ENTERING INTO AND
PERFORMING THIS AGREEMENT, PURCHASER HAS RELIED AND WILL RELY SOLELY UPON ITS
INDEPENDENT INVESTIGATION OF, AND JUDGMENT WITH RESPECT TO, THE ASSETS, THEIR
VALUE AND SELLER'S TITLE THERETO AND UPON THOSE COVENANTS, REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH IN ARTICLES 4, 6 AND 7 OF THIS AGREEMENT, THE
CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO EFFECTIVE DATE PROCEDURES OR
THE CONVEYANCE. PURCHASER UNDERSTANDS THAT SELLER MAKES NO COVENANT,
REPRESENTATION OR WARRANTY OTHER THAN AS SPECIFICALLY CONTAINED HEREIN WITH
REGARD TO THE ASSETS AND THAT IT IS PURCHASING THE ASSETS "WHERE IS" AND "AS
IS." FURTHER, SELLER SPECIFICALLY DISCLAIMS ANY REPRESENTATION OR WARRANTY
CONCERNING THE ACCURACY OR COMPLETENESS OF ANY DOCUMENTS, RECORDS OR OTHER
INFORMATION PROVIDED WITH REGARD TO THE ASSETS.

Section 7.9

Bankruptcy.

There are no bankruptcy, reorganization or receivership proceedings pending
against, being contemplated by, or, to Purchaser's knowledge, threatened against
Purchaser.

Section 7.10

Consents.

Except for consents and approvals for the assignment of the Assets to Purchaser
that are customarily obtained after the assignment of properties similar to the
Assets, there are no consents or other restrictions on assignment that any
Purchaser is obligated to obtain or furnish, including, but not limited to,
requirements for consents from third parties to any assignment (in each case)
that would be applicable in connection with the consummation of the transactions
contemplated by this Agreement by Purchaser.

ARTICLE 8

COVENANTS OF THE PARTIES

Section 8.1

Access.

Between the date of execution of this Agreement and continuing until the
Effective Date, Seller will give Purchaser and its representatives access to the
Assets and up to five days prior to





16










Effective Date access to and the right to copy, at Purchaser's expense, the
Records in Seller's possession, for the purpose of conducting an investigation
of the Assets, but only to the extent that Seller may do so without violating
any obligations to any third party and to the extent that Seller has authority
to grant such access without breaching any restriction binding on Seller. Such
access by Purchaser shall be subject to Seller's normal business hours, and any
weekends and after hours requested by Purchaser that can be reasonably
accommodated by Seller, and Purchaser's investigation shall be conducted in a
manner that minimizes interference with the operation of the Assets. All
information obtained by Purchaser and its representatives under this Section
shall be subject to the terms of the Mutual Non Disclosure Agreement.

Section 8.2

Government Reviews.

Seller and Purchaser shall in a timely manner (a) make all required filings, if
any, with and prepare applications to and conduct negotiations with, each
governmental agency as to which such filings, applications or negotiations are
necessary or appropriate in the consummation of the transactions contemplated
hereby specifically including but not limited to the HSR Act, (b) provide such
information as each may reasonably request to make such filings, prepare such
applications and conduct such negotiations, and (c) request early termination or
waiver of any applicable waiting period under the HSR Act. Each party shall
cooperate with and use all reasonable efforts to assist the other with respect
to such filings, applications and negotiations.

Section 8.3

Notification of Breaches.

Until the Effective Date,

(a)

Purchaser shall notify Seller promptly after Purchaser obtains actual knowledge
that any representation or warranty of Seller contained in this Agreement is
untrue in any material respect or will be untrue in any material respect as of
the Effective Date or that any covenant or agreement to be performed or observed
by Seller prior to or on the Effective Date has not been so performed or
observed in any material respect.

(b)

Seller shall notify Purchaser promptly after Seller obtains actual knowledge
that any representation or warranty of Purchaser contained in this Agreement is
untrue in any material respect or will be untrue in any material respect as of
the Effective Date or that any covenant or agreement to be performed or observed
by Purchaser prior to or on the Effective Date has not been so performed or
observed in a material respect.

If any of Purchaser's or Seller's representations or warranties is untrue or
shall become untrue in any material respect between the date of execution of
this Agreement and the Effective Date, or if any of Purchaser's or Seller's
covenants or agreements to be performed or observed prior to or on the Effective
Date (other than on a specified date) shall not have been so performed or
observed in any material respect, but if such breach of representation,
warranty, covenant or agreement shall be cured and disclosed by the Effective
Date (or, if the Effective Date does not occur, by the date set forth in Section
11.1 – the Termination Date), then such breach shall be considered not to have
occurred for all purposes of this Agreement.





17










Section 8.4

Letters-in-Lieu; Assignments.

(a)

Seller will execute on the Effective Date letters in lieu of division and
transfer orders relating to the Assets on forms prepared by Purchaser and
reasonably satisfactory to Seller to reflect the transaction contemplated
hereby, if any are necessary at that time.

(b)

Seller will prepare and Seller and Purchaser will execute, wherein necessary, on
the Effective Date all assignments necessary to convey to Purchaser all leases
in the proper form customarily used by Purchaser or as prescribed by the
applicable governmental body and otherwise acceptable to Purchaser and Seller.

Section 8.5

Special Warranty of Title.

From and after Effective Date, Seller covenants to warrant Defensible and/or
Marketable Title to the Leases from the lawful claims of third parties arising
prior to Effective Date by, through or under Seller that are not reflected or
referred to of record in the counties where the lands covered by the Leases and
Units are located or in the materials made available to Purchaser prior to the
Effective Date;

Section 8.6

Further Assurances.

After Effective Date, Seller and Purchaser each agrees to take such further
actions and to execute, acknowledge and deliver all such further documents as
are reasonably requested by the other party for carrying out the purposes of
this Agreement or of any document delivered pursuant to this Agreement.

ARTICLE 9

CONDITIONS TO COMPLETE THE TRANSACTION

Section 9.1

Conditions of Seller to Effective Date.

The obligations of Seller to consummate the transactions contemplated by this
Agreement are subject, at the option of Seller, to the satisfaction on or prior
to Effective Date of each of the following conditions:

(a)

Representations. The representations and warranties of Purchaser set forth in
this Agreement shall be true and correct as of the date of this Agreement and as
of the Effective Date as though made on and as of the Effective Date, except for
such breaches, if any, as would not have a Material Adverse Effect;

(b)

Performance. Purchaser shall have performed and observed, in all material
respects, all covenants and agreements to be performed or observed by it under
this Agreement prior to or on the Effective Date;

(c)

Pending Litigation. No suit, action or other proceeding by a third party
(including any Governmental Body) seeking to restrain, enjoin or otherwise
prohibit the





18










consummation of the transactions contemplated by this Agreement shall be pending
before any Governmental Body; provided, however, Effective Date shall proceed
notwithstanding any suits, actions or other proceedings seeking to restrain,
enjoin or otherwise prohibit the consummation of the transactions contemplated
hereby;

(d)

Deliveries. Seller shall have delivered to Purchaser via escrow duly executed
counterparts of the Conveyances and the other documents and certificates to be
delivered by Seller under Effective Date procedures;

Section 9.2

Conditions of Purchaser to Complete the Transaction.

The obligations of Purchaser to consummate the transactions contemplated by this
Agreement are subject, at the option of Purchaser, to the satisfaction on or
prior to Effective Date of each of the following conditions:

(a)

Representations. The representations and warranties of Seller set forth in this
Agreement shall be true and correct in all respects (including representations
and warranties that are qualified by materiality or Material Adverse Effect,
which shall be true and correct in all respects) as of the date of this
Agreement and as of the Effective Date as though made on and as of the Effective
Date, except in all cases for such breaches, if any, as would not have a
Material Adverse Effect;

(b)

Performance. Seller shall have performed and observed, in all material respects,
all covenants and agreements to be performed or observed by it under this
Agreement prior to or on the Effective Date;

(c)

Pending Litigation. No suit, action or other proceeding by a third party
(including any Governmental Body) seeking to restrain, enjoin or otherwise
prohibit the consummation of the transactions contemplated by this Agreement
shall be pending before any Governmental Body; provided, however, Effective Date
shall proceed notwithstanding any suits, actions or other proceedings seeking to
restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated hereby brought by holders of preferential purchase rights seeking
to enforce such rights with respect to Assets with aggregate Allocated Values of
less than ten percent (10%) of the Purchase Price;

(d)

Deliveries. Seller shall be ready and able to deliver to Purchaser duly executed
counterparts of the Working Interest Conveyances and option Assignments and the
other documents and certificates to be delivered by Seller under Section 10.2;

(e)

Consummation of the Transaction Date is conditioned upon the following.

It is a specific condition to Consummation of the Transaction that:

(i) Parties agree to enter into a separate agreement by Effective Date hereunder
to drill at least 10 new wells (subject to continued commercial success) and
rework at least 25 older wells, to be funded by Purchaser in increments of $
220,000 per drilling well and





19










$25,000 per well on rework wells, with completion of the well programs by 2/1/13
for its proportionate working interest amounts for all such drilling and
reworks. (Seller shall supply the balances of working interest costs) See
location list attached.

 

(ii) Purchaser will issue to Seller at Effective Date: 6,500,000 common shares,
fully paid and non-assessable, completing such issue and purchase by June 1,
2013, or shall issue an additional 6,000,000 shares of common stock to Seller.




(iii) Purchaser will reserve shares for the raising of capital in the Purchaser
programs as agreed in future negotiations based on market conditions and product
structure which shall initially consist of: 3,000,000 Units (each unit
consisting of one Preferred Class A share and one Warrant) pursuant to attached
Designation of Rights and Privileges. Units include a Warrant (common): for 3
years @ an exercise price of $6.50 per share.




(iv) Seller will finish its ongoing rework program on the subject acreage/leases
within 45 days of the actual closing date.




(v)  Seller and Purchaser shall execute an operator provided AAPL Operating
Agreements for the Working Interests being purchase, attached hereto as Schedule
9.2(e)(v).




(vi)  Seller shall fully cooperate with Purchaser to enable Purchaser's auditors
to achieve an audit of the prior operations of the assets, sufficient to meet
all Securities and Exchange Commission Rules and Regulations, within 45 days
after December 1, 2012.




(vii)  The parties shall execute the AMI Agreement in the form attached as
Exhibit D.




ARTICLE 10

EFFECTIVE DATE PROCEDURES

Section 10.1

Time and Place of Consummation of the Transaction.

(a)

Consummation of the purchase and sale transaction as contemplated by this
Agreement (the "Effective Date"), shall, unless otherwise agreed to in writing
by Purchaser and Seller, take place at 5215 N. O'Connor Boulevard, Suite 1820,
Irving, Texas 75039 at 10:00 a.m., local time, on (i) December 1, 2012, or (ii)
if all conditions in Article 9 to be satisfied have not yet been satisfied or
waived, as soon thereafter as such conditions have been satisfied or waived,
such period not to exceed 45 days from December 1, 2012 subject to the rights of
the parties under Article 11 hereof.

(b)

The date on which the Effective Date occurs is herein referred to as the
"Effective Date."





20










(c)

If Effective Date does not occur, this Agreement terminates in full and all
monies paid to Seller are forfeited.

Section 10.2

Obligations of Seller at Effective Date.

At the Effective Date, upon the terms and subject to the conditions of this
Agreement, Seller shall deliver or cause to be delivered to Purchaser, among
other things, the following:

(a)

Conveyances of the Assets, in sufficient duplicate originals to allow recording
in all appropriate jurisdictions and offices, duly executed by Seller;

(b)

assignments, on appropriate forms, of state and of federal leases comprising
portions of the Assets, duly executed by Seller;

(c)

letters-in-lieu of transfer orders covering the Assets or Bills of Sale that are
provided by Purchaser pursuant to Section 8.4, duly executed by Seller;

(d)

a certificate duly executed by an authorized corporate officer of Seller, dated
as of Effective Date, certifying on behalf of Seller that to the best of its
knowledge the conditions set forth in Sections 9.2(a), 9.2(b) and 9.2(c) have
been fulfilled;

(e)

an executed statement described in Treasury Regulation §1.1445-2(b)(2)
certifying that Seller is not a foreign person within the meaning of the Code;

(f)

AMI Agreement duly executed; and

(g)

AAPL Operating Agreement duly executed for each property.

Section 10.3

Obligations of Purchaser at Effective Date.

At the Effective Date, upon the terms and subject to the conditions of this
Agreement, Purchaser shall deliver or cause to be delivered to Seller (or, in
the case of (b), to the agreed escrow agent), among other things, the following:

(a)

the Notes outlined in Section 2.1(b) and (c), which total $3,800,000, which form
a portion of the Purchase Price;

(b)

proof of a wire transfer of the $1,400,000 in Purchaser capital, per Section
1.1(a) re

(c)

transfer to the mutually agreed escrow agent of any portion of the Effective
Date Payment in same-day funds required to be paid into escrow under Section
1.1(a);

(d)

acceptance of Conveyance of the Assets, duly executed by Purchaser;

(e)

letters-in-lieu of transfer orders covering the Assets or Bills of Sale, duly
executed by Purchaser;





21










(f)

a certificate by an authorized corporate officer of Purchaser, dated as of
Effective Date, certifying on behalf of Purchaser that the conditions set forth
in Sections 9.2(a), 9.2(b) and 9.2(c) have been fulfilled;

(g)

AMI Agreement duly executed;

(h)

AAPL Operating Agreement duly executed for each property; and

(i)

Investor Rights Agreement duly executed in the form attached as Exhibit C.

Section 10.4

Effective Date Payment

(a)

All payments made or to be made hereunder to Seller shall be by electronic
transfer of immediately available funds to the account of Seller pursuant to the
wiring instructions reflected in Schedule 10.4(a). All payments made or to be
made hereunder to Purchaser shall be by electronic transfer of immediately
available funds to a bank and account specified by Purchaser in writing to
Seller.

ARTICLE 11

TERMINATION

Section 11.1

Termination.

This Agreement shall be terminated: (i) at any time prior to Effective Date by
the mutual prior written consent of Seller and Purchaser; (ii) if Effective Date
has not occurred on or before November 15, 2013 (the "Termination Date");
provided that the right to terminate this Agreement under this Section 11.1(ii)
shall not be available to Seller or Purchaser, as the case may be, if such party
has breached or failed to perform any of its representations, warranties,
covenants or obligations under this Agreement and such failure has been a
material cause of, or resulted in, the failure of the Effective Date to occur by
the Termination Date; (iii) by Purchaser if any condition set forth in Section
9.2 has not been satisfied or waived at Effective Date or (iv) by Seller if any
condition set forth in Section 9.1 has not been satisfied or waived at Effective
Date.

Section 11.2

Effect of Termination.

If this Agreement is terminated pursuant to (2), (b) or Section 11.1, except as
set forth in this Section 11.2 and in Section 11.3, this Agreement shall become
void and of no further force or effect (except for the provisions of Sections
6.6, 7.5, 8.1, and 0 which shall continue in full force and effect) and Seller
shall be free immediately to enjoy all rights of ownership of the Assets and to
sell, transfer, encumber or otherwise dispose of the Assets to any party without
any restriction under this Agreement. Notwithstanding anything to the contrary
in this Agreement, the termination of this Agreement under Section 11.1(ii)
shall not relieve any party from liability for any failure to perform or observe
in any material respect any of its agreements or covenants contained herein
which are to be performed or observed at or prior to Effective Date.





22










Section 11.3

Distribution of Deposit Upon Termination.

(a)

If this Agreement is terminated by Seller pursuant to Section 11.1(ii) or
Section 11.1, Seller has performed or is ready, willing and able to perform all
of its agreements and covenants contained herein which are to be performed or
observed at or prior to Effective Date, and Purchaser has failed to perform or
observe in any material respects any of its agreements or covenants contained
herein which are to be performed or observed at or prior to Effective Date, then
Seller:

(i)

may retain the Deposit as liquidated damages as Seller's sole and exclusive
remedy for any breach or failure to perform by Purchaser under this Agreement.

(b)

If this Agreement is terminated by Purchaser pursuant to Section 11.1 or Section
9.2, Purchaser has performed or is ready, willing and able to perform all of its
agreements and covenants contained herein which are to be performed or observed
at or prior to Effective Date, and Seller has failed to perform or observe in
any material respects any of its agreements or covenants contained herein which
are to be performed or observed at or prior to Effective Date, then, at
Purchaser's option:

(i)

Seller shall deliver the Deposit to Purchaser, free of any claims by Seller or
any other Person with respect thereto and Purchaser shall have no further
liability hereunder of any nature whatsoever to Seller; or

(c)

Notwithstanding anything to the contrary in this Agreement, Purchaser shall not
be entitled to receive interest on the Deposit, whether the Deposit is applied
against the Purchase Price or returned to Purchaser pursuant to this Section
11.3.

ARTICLE 12

MISCELLANEOUS

Section 12.1

Counterparts.

This Agreement may be executed in counterparts, each of which shall be deemed an
original instrument, but all such counterparts together shall constitute but one
agreement.

Section 12.2

Notice.

All notices which are required or may be given pursuant to this Agreement shall
be sufficient in all respects if given in writing and delivered personally, by
telecopy or by registered or certified mail, postage prepaid, as follows:

 If to Seller:

Great Northern Energy LLC

Attention:  Joe Loftis

5215 N. O’Connor, Suite 1820

Irving, TX 75039








23













If to Purchaser:

Rangeford Resources, Inc.

Attention:  President

5215 N. O’Connor, Suite 1820

Irving, TX 75039





Either party may change its address for notice by notice to the other in the
manner set forth above. All notices shall be deemed to have been duly given at
the time of receipt by the party to which such notice is addressed.

Section 12.3

Sales or Use Tax Recording Fees and Similar Taxes and Fees.

Purchaser shall bear any sales, use, excise, real property transfer or gain,
gross receipts, goods and services, registration, capital, documentary, stamp or
transfer Taxes, recording fees and similar Taxes and fees incurred and imposed
upon, or with respect to, the property transfers or other transactions
contemplated hereby. Seller will determine, and Purchaser agrees to cooperate
with Seller in determining, sales tax, if any, that is due in connection with
the sale of Assets and Purchaser agrees to pay any such tax to Seller at
Effective Date. If such transfers or transactions are exempt from any such taxes
or fees upon the filing of an appropriate certificate or other evidence of
exemption, Purchaser will timely furnish to Seller such certificate or evidence.

Section 12.4

Expenses.

Except as provided in Schedule 0, all expenses incurred by Seller in connection
with or related to the authorization, preparation or execution of this
Agreement, the conveyances delivered hereunder and the Exhibits and Schedules
hereto and thereto, and all other matters related to the Effective Date,
including without limitation, all fees and expenses of Seller’s counsel,
accountants and financial advisers employed by Seller, shall be borne solely and
entirely by Seller, and all such expenses incurred by Purchaser shall be borne
solely and entirely by Purchaser.

Section 12.6

Governing Law and Venue/Jurisdiction/Binding Arbitration.

The parties agree this contract shall be construed in accordance with the laws
of the State of Texas to the fullest extent lawfully allowable without regard to
conflict of laws principles/the choice-of-law doctrine. The parties agree that
any controversy or dispute between the parties arising from this agreement
and/or its breach shall be resolved in accordance with the following: the
parties agree the following dispute resolution provisions shall be controlling
as to any dispute between the parties whether or not such involves a controversy
or claim arising from the agreement or its breach and shall include any
controversy or claim or the like relating to any Texas, Federal or other statute
whatsoever. These provisions apply to any claim, action or the like whether
based in contract, tort, in law, in equity and/or any other type of claim,
action or the like. The parties acknowledge various non-court controversy
resolution systems and methods are or are becoming available, and the parties
agree to cooperate to select a mediation or arbitration





24










method or other controversy resolution method which is reasonably efficient and
affordable including utilization of the American Arbitration Association or
other method or system if more available, efficient and cost effective. It is
agreed such non-court resolution shall take place in Dallas, Texas or as close
thereto as is available, efficient and cost effective. The parties agree to act
reasonably in selecting such non-court controversy resolution method. The
parties agree if they are unable to reasonably agree on the alternative dispute
resolution method within thirty (30) days from which the dispute arises, the
parties agree the dispute shall be submitted to the American Arbitration
Association under the rules governing commercial disputes. It is agreed any such
dispute resolution method shall involve a decision which shall be final,
non-appealable and binding upon the parties to this agreement and that a
judgment thereon may be entered in the appropriate court of the State of Texas
and transferred elsewhere as appropriate. It is agreed the decision may be in
the form of an award of damages against one party and in favor of the other
party. The mediator, arbitrator, court of the like may award costs and
reasonable attorney fees to the prevailing party. Costs shall include taxable
costs as well as non-taxable costs such as reasonable travel expenses, expert
witness fees, copy, long distance and fax charges as well as delivery charges.
It is agreed any applicable statutory or other limitation upon any type of
damages and/or remedies whatsoever applying to one or more claims of any type of
a party to this agreement, including but not limited to actual, consequential,
punitive or other type of damages as well as costs and attorney fees set forth
in any other provision of this agreement shall be controlling notwithstanding
anything to the contrary in this particular provision.




Section 12.7

Captions.

The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.

Section 12.8

Waivers.

Any failure by any party or parties to comply with any of its or their
obligations, agreements or conditions herein contained may be waived in writing,
but not in any other manner, by the party or parties to whom such compliance is
owed. No waiver of, or consent to a change in, any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of, or consent to a
change in, other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.

Section 12.9

Assignment.

No party shall assign all or any part of this Agreement, nor shall any party
assign or delegate any of its rights or duties hereunder, without the prior
written consent of the other party and any assignment or delegation made without
such consent shall be void.

Section 12.10

Entire Agreement.

This Agreement and the documents to be executed hereunder and the Exhibits and
Schedules attached hereto constitute the entire agreement between the parties
pertaining to the Purchase and Sale Agreement only, and supersede all prior
sales agreements, understandings,





25










negotiations and discussions, whether oral or written, of the parties pertaining
to the subject matter hereof.

Section 12.11

Amendment.

(d)

This Agreement may be amended or modified only by an agreement in writing
executed by both parties.

(e)

No waiver of any right under this Agreement shall be binding unless executed in
writing by the party to be bound thereby.

Section 12.12

No Third-Party Beneficiaries.

Nothing in this Agreement shall entitle any Person other than Purchaser and
Seller to any claims, cause of action, remedy or right of any kind..

Section 12.13

Construction.

Each of Seller and Purchaser has had substantial input into the drafting and
preparation of this Agreement and has had the opportunity to exercise business
discretion in relation to the negotiation of the details of the transaction
contemplated hereby. This Agreement is the result of arm's-length negotiations
from equal bargaining positions.

Section 12.14

Limitation on Damages.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, NONE OF PURCHASER,
SELLER OR ANY OF THEIR RESPECTIVE AFFILIATES SHALL BE ENTITLED TO EITHER
PUNITIVE OR CONSEQUENTIAL DAMAGES IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND EACH OF PURCHASER AND SELLER, FOR ITSELF
AND ON BEHALF OF ITS AFFILIATES, HEREBY EXPRESSLY WAIVES ANY RIGHT TO PUNITIVE
OR CONSEQUENTIAL DAMAGES IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY, EXCEPT TO THE EXTENT AN INDEMNIFIED PARTY IS REQUIRED TO
PAY PUNITIVE OR CONSEQUENTIAL DAMAGES TO A THIRD PARTY THAT IS NOT AN
INDEMNIFIED PARTY.

Section 12.15

Confidentiality.

Purchaser agrees that all information furnished or disclosed by Seller or
acquired by Purchaser in connection with the sale of the Assets shall remain
confidential prior to Effective Date. Purchaser may disclose such information
only to its managers, members, subsidiaries or Affiliates, agents, advisors,
counsel or representatives provided each of such Persons agrees in writing or
has an enforceable ethical duty to keep confidential and not disclose such
information. In the event that Effective Date of the transactions contemplated
by this Agreement does not occur for any reason, Purchaser agrees that all
information furnished or disclosed by Seller or acquired by Purchaser in
connection with the inspection, testing, inventory or sale of the Assets shall
remain confidential, with Seller a third party beneficiary of any privilege held
by Purchaser.





26










The foregoing obligations of confidentiality and non-disclosure shall not apply
to information that is (a) already known to Purchaser at the time of disclosure,
(b) known to the industry or the public at the time of the disclosure to
Purchaser or subsequently becomes known to the industry or the public through no
fault of Purchaser, or (c) rightfully obtained by Purchaser from a third person
who is, at the time such information is received by Purchaser, under no
obligation to Seller to hold the same in confidence. Notwithstanding the
foregoing, Purchaser may disclose information that based on the advice of
counsel, it is required or compelled to disclose by Law or by rule or regulation
of any securities exchange or regulatory body.

ARTICLE 13

DEFINITIONS

"AFE" means authority for expenditure.

"Affiliates" with respect to any Person, means any Person that directly or
indirectly controls, is controlled by or is under common control with such
Person.

"Agreement" has the meaning set forth in the first paragraph of this Agreement.

"Allocated Value" has the meaning set forth in Section 2.2.

"Assessment" has the meaning set forth in.

"Assets" has the meaning set forth in Section 1.2.

"Business Day" means each calendar day except Saturdays, Sundays, and Federal
holidays.

"Code" has the meaning set forth in Section 2.2.

"Contracts" has the meaning set forth in Section 1.2(d).

"Conveyance" has the meaning set forth in Section 4.1(b).

"Damages" has the meaning set forth in.

"Defensible Title" has the meaning set forth in Section 4.2.

"Effective Date" has the meaning set forth in Section 1.4.

"Farmout" means that any Carry and Earning Agreement, by and any entity, and
Great Northern Energy LLC, related to the assets purchased.

"Environmental Laws" means, as the same have been amended as of the Effective
Date, the Comprehensive Environmental Response, Compensation and Liability Act,
42 U.S.C. § 9601 et seq. ("CERCLA"); the Resource Conservation and Recovery Act,
42 U.S.C. § 6901 et seq. ("RCRA"); the Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq. (the "Clean Water Act"); the Clean Air Act, 42 U.S.C. §
7401 et seq. the Hazardous Materials





27










Transportation Act, 49 U.S.C. § 1471 et seq.; the Toxic Substances Control Act,
15 U.S.C. §§ 2601 through 2629 ("TSCA"); the Oil Pollution Act, 33 U.S.C. § 2701
et seq.; the Emergency Planning and Community Right-to-Know Act, 42 U.S.C. §
11001 et seq.; and the Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j;
and all similar Laws as of the Environmental Claim Date of any Governmental Body
having jurisdiction over the property in question addressing pollution or
protection of the environment and all regulations implementing the foregoing.

"Environmental Liabilities" shall mean any and all environmental response costs
(including costs of remediation), damages, natural resource damages,
settlements, consulting fees, expenses, penalties, fines, orphan share,
prejudgment and post-judgment interest, court costs, attorneys' fees, and other
liabilities incurred or imposed (i) pursuant to any order, notice of
responsibility, directive (including requirements embodied in Environmental
Laws), injunction, judgment or similar act (including settlements) by any
Governmental Body to the extent arising out of any violation of, or remedial
obligation under, any Environmental Law which is attributable to the ownership
or operation of the Properties prior to the Environmental Claim Date or (ii)
pursuant to any claim or cause of action by a Governmental Body or other Person
for personal injury, property damage, damage to natural resources, remediation
or response costs to the extent arising out of or that could arise out of any
violation of, or any remediation obligation under, any Environmental Law which
is attributable to the ownership or operation of the Properties prior to the
Environmental Claim Date.

"Equipment" has the meaning set forth in Error! Referenc.

"Excluded Assets" has the meaning set forth in Section 1.3.

"Farmout Agreement" means any Farmout Agreement.

"Governmental Authorization" has the meaning set forth in 0.

"Governmental Body" means any federal, state, local, municipal, or other
governments; any governmental, regulatory or administrative agency, commission,
body or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power; and any court or governmental tribunal.

"Hydrocarbons" means oil, gas, condensate and other gaseous and liquid
hydrocarbons or any combination thereof, including scrubber liquid inventory,
ethane, propane, isobutene, nor-butane and gasoline (excluding tank bottoms),
and sulphur extracted from hydrocarbons.

"Interests" shall mean the Working Interests as described on Exhibit A.

"Lands" has the meaning set forth in Section 1.2(a).

"Laws" means all statutes, rules, regulations, ordinances, orders, and codes of
Governmental Bodies.

"Leases" has the meaning set forth in Section 1.2(a).

"Material Adverse Effect" means any adverse effect on the ownership, operation
or





28










value of the Assets, as currently operated, which is material to the ownership,
operation or value of the Assets, taken as a whole; provided, however, that
"Material Adverse Effect" shall not include general changes in industry or
economic conditions or changes in Laws or in regulatory policies.

"Net Revenue Interest" has the meaning set forth in Section 4.2(a).

"NORM" means naturally occurring radioactive material.

"Permitted Encumbrances" has the meaning set forth in Section 4.3.

"Person" means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
government or agency or subdivision thereof or any other entity.

"Properties" and "Property" have the meanings set forth in Section 1.2(c).

"Property Costs" has the meaning set forth in Section 1.4.

"Purchase Price" has the meaning set forth in Section 2.1.

"Purchaser" has the meaning set forth in the first paragraph of this Agreement.

"Purchaser Indemnitees" shall mean Purchaser, its officers, directors,
employees, agents, representatives, affiliates, subsidiaries, successors,
assigns, contractors and subcontractors.

"Records" has the meaning set forth in Section 1.2(f).

"Seller" has the meaning set forth in the first paragraph of this Agreement, and
includes the plural denotation

"Surface Contracts" has the meaning set forth in Error! Referenc.

"Tax Returns" has the meaning set forth in 0.

"Taxes" means all federal, state, local, and foreign income, profits, franchise,
sales, use, ad valorem, property, severance, production, excise, stamp,
documentary, real property transfer or gain, gross receipts, goods and services,
registration, capital, transfer, or withholding Taxes or other governmental fees
or charges imposed by any taxing authority, including any interest, penalties or
additional amounts which may be imposed with respect thereto.

"Termination Date" has the meaning set forth in Section 11.1.

"Third Party Claim" has the meaning set forth in.

"Units" has the meaning set forth in Section 1.2(c).

"Wells" has the meaning set forth in Section 1.2(b).





29










"Working Interests" shall mean those interests as defined under the AAPL
Operating Agreement for the Property and which are generally described by
reference on Exhibit A.








30










IN WITNESS WHEREOF, this Agreement has been signed by each of the parties hereto
on the date first above written.

 

SELLER:




GREAT NORTHERN ENERGY LLC

(a Texas Limited Liability Company)







By:  /s/ Joe Loftis

Name:

Title: ADES













PURCHASER:




RANGEFORD RESOURCES, INC.

(a Nevada Corporation)










By:   /s/ Frederick Ziegler

 

Name: Frederick Ziegler

Title: President


















